Title: From George Washington to Clark & Nightingale, 31 August 1775
From: Washington, George
To: Clark & Nightingale



Gentlemen.
Camp at Cambridge August 31st 1775

Hearing that you have imported a Quantity of Powder, Lead & Small Arms I have dispatchd Capt. Bayler, one of my Aids de Camp to treat with you for it. Whatever Engagement he shall enter into for the whole or any part I will confirm: And upon Delivery to him your Bills drawn on me for the Price agreed on shall be honor’d on the Shortest Notice. I am Gent: Your very Humble Servt

G. W.

